Midland Mtge. Co. v Imtiaz (2021 NY Slip Op 05853)





Midland Mtge. Co. v Imtiaz


2021 NY Slip Op 05853


Decided on October 27, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2019-08233
 (Index No. 2994/10)

[*1]Midland Mortgage Company, respondent,
vMisbah Imtiaz, appellant, et al., defendants.


Biolsi Law Group, P.C., New York, NY (Steven Alexander Biolsi of counsel), for appellant.
Gross Polowy, LLC, Westbury, NY (Stephen J. Vargas of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for a judgment declaring that the plaintiff is the holder of a valid first mortgage lien on the subject property, the defendant Misbah Imtiaz appeals from an order of the Supreme Court, Suffolk County (Howard H. Heckman, Jr., J.), dated March 15, 2019. The order, insofar as appealed from, denied that defendant's motion to vacate a mortgage recorded against the subject property.
ORDERED that the appeal is dismissed, with costs to the appellant.
The issues raised and the relief sought on this appeal have been rendered academic by reason of our determination in a related appeal (see U.S. Bank, N.A. v Imtiaz, _____ AD3d ______ [Appellate Division Docket No. 2017-10391; decided herewith]). Accordingly, this appeal must be dismissed as academic.
MASTRO, J.P., AUSTIN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court